Citation Nr: 9911440	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-01 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as secondary to nicotine 
dependence.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served honorably on active duty from October 1954 
to October 1957.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which denied the veteran's claim for service connection 
for chronic obstructive pulmonary disease (COPD), to include 
as secondary to nicotine dependence. 


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's nicotine dependence or his COPD and his active 
service.  


CONCLUSION OF LAW

The veteran's claim for service connection for COPD, to 
include as secondary to nicotine dependence, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (1998).  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (1998).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive, but only possible to satisfy the initial 
burden of 38 U.S.C.A. § 5107.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1995).  In the absence of a well-grounded claim, 
there is no duty to assist the claimant in developing facts 
pertinent to the claim, and the claim must fail.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e., medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps, supra.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
498, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service, or during an 
applicable presumption period, and that the veteran still has 
such a condition.  See Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  That evidence must be medical unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply (i.e., if a chronic disorder is not noted in 
service), a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or during any applicable presumption 
period, continuity of symptomatology is determined 
thereafter, and competent medical evidence relates the 
present condition to that symptomatology."  Savage, supra.  

The veteran's service medical records do not include any 
references to his smoking, and are negative for any 
indication of COPD.  Post-service medical treatment records 
submitted in support of his claim show that in April and May 
1986, the veteran was diagnosed with severe bronchitis.  In a 
treatment record dated in November 1990, the veteran was 
noted to have a history of emphysema, and in September 1992, 
COPD was diagnosed.  In addition, in December 1996, the 
veteran was found to have a spot on his right lung, and 
underwent a lower right thoracotomy.  All of these treatment 
records dating from November 1983 through January 1997 note 
that the veteran was a heavy smoker, and appear to suggest 
that his symptoms had been aggravated by tobacco use.  

In April 1997, the veteran underwent a VA examination in 
connection with his claim and he was diagnosed with severe 
COPD.  The report of this examination does not contain any 
opinion with respect to the etiology of the veteran's COPD.  
In addition, the examiner did not address the issue of the 
veteran's smoking or claimed nicotine dependence.  

At a hearing in October 1998 before the undersigned Board 
member, he veteran testified that he believed that he had 
become nicotine dependent during service, and that smoking 
necessitated by his nicotine dependence eventually caused him 
to have COPD and related problems.  The veteran testified 
that cigarettes came in military C-ration packages, and that 
he was ordered to smoke by his drill sergeant during basic 
training.  He indicated that he did not smoke at all prior to 
entering the Marine Corps, and that he developed a cigarette 
habit as a result of the pressure to smoke and the relative 
availability of cigarettes in the service.  The veteran 
stated that he continued smoking afterwards, and that around 
1990, he was diagnosed with emphysema, which he was told was 
due to his smoking.  The veteran stated that he had been 
advised to stop smoking on several occasions throughout his 
treatment for lung disorders, but that his efforts to stop 
had been unsuccessful.  

Based on the record as discussed, the Board concludes that 
the veteran has not submitted evidence of a well-grounded 
claim for service connection for COPD, to include as 
secondary to nicotine dependence.  The Board recognizes that 
the veteran was diagnosed with respiratory disorders, 
including emphysema and COPD, beginning in 1990, and that he 
was advised that these problems were related to his smoking 
habit.  In addition, the Board acknowledges the veteran's 
statements that he began smoking in service, and that he did 
not smoke prior to his service.  

The veteran's central contention in this case is that he 
developed a nicotine dependence in service which in turn 
eventually led to his currently diagnosed COPD and related 
disorders.  However, none of the medical records submitted in 
support of the veteran's claim address the veteran's smoking 
habits in service, or describe the harmful effects of tobacco 
product use pertaining to the veteran following his active 
service.  The veteran has not presented any medical evidence 
showing that he developed nicotine dependence in service.  As 
noted, in cases such as this, where the determinative issue 
is one involving medical causation, competent medical 
evidence in support of the claim is required in order for the 
claim to be well grounded.  See Caluza, supra; Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In addressing claims for service connection for nicotine 
dependence, the VA General Counsel has held that in order to 
have a well-grounded claim, a veteran must present competent 
medical evidence both that nicotine dependence caused or 
contributed to the veteran's disability or death and that a 
link exists between such nicotine dependence and service.  
VAOGCPREC 19-37 (May 13, 1997).  Accordingly, even if the 
veteran's COPD and related problems were shown to be due to 
smoking, such would not be sufficient to well ground his 
claim without a medical opinion to the effect that the 
veteran developed nicotine dependence in service, and that it 
subsequently led to the COPD.  Alternatively, apart from 
nicotine dependence, the veteran would still be required to 
submit medical evidence of a nexus or link between his 
diagnosed COPD and service in order to well ground his claim.  

Moreover, lay statements and testimony by the veteran that he 
developed nicotine dependence in service, and that such 
dependence caused his COPD, do not constitute medical 
evidence.  As a layperson lacking in medical training and 
expertise, the veteran is not competent to address an issue 
requiring an expert medical opinion to include medical 
diagnoses or opinions as to medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In sum, there is no medical evidence to establish a 
relationship between the veteran's smoking in service and his 
COPD or any other incident of his active service.  The 
veteran was not shown to have incurred respiratory problems 
until April 1986, many years after service, when he was 
diagnosed with severe bronchitis.  The medical evidence 
presented in support of the veteran's claim merely shows the 
existence of a present disability, without discussing its 
etiology.  

For the foregoing reasons, it is the decision of the Board 
that the veteran has not met his initial burden of submitting 
evidence of a well-grounded claim for service connection for 
COPD, to include as secondary to nicotine dependence.  The 
Board is unaware of any additional evidence which is 
available that could serve to well ground the veteran's 
claim.  As the duty to assist is not triggered here by a 
well-grounded claim, the Board finds that the VA has no 
obligation to further develop the veteran's claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  The veteran, of course, would be 
entitled to apply to reopen his claim at any time with new 
and material evidence, particularly a medical opinion linking 
his current respiratory problems to nicotine dependence in 
service.  See Robinette, 8 Vet. App. at 73.  

ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for COPD, to include as secondary to 
nicotine dependence, is denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

